WELLS, Judge.
J. Alexander Securities, Inc., and its attorney, Richard Friedman, appeal a final order imposing monetary sanctions against them pursuant to section 57.105, Florida Statutes (2002) for erroneously submitting an agreed order to the lower court, and refusing to take appropriate corrective action when the error was called to their *759attention. In moving for sanctions, appel-lee relied on section 57.105. Because the provisions of section 57.105 do not provide for the imposition of sanctions on the facts of this case, we are constrained to reverse the sanction order as to both J. Alexander Securities and Richard Friedman, but do so without prejudice for the lower court to consider sanctions on any other appropriate grounds. See Moakley v. Smallwood, 826 So.2d 221 (Fla.2002); see also Shop in the Grove, Ltd. v. Union Fed. Sav. & Loan Ass’n of Miami, 425 So.2d 1138 (Fla. 3d DCA 1982)(finding that an appeal initiated by a debtor in bankruptcy is not automatically stayed under federal bankruptcy law).